Final order, Family Court, *226New York County (Jeffry H. Gallet, F.C.J.), entered on or about April 2, 1990, which, upon appellant’s guilty plea, adjudicated him a juvenile delinquent and placed him with a Division for Youth, Title III facility for eleven months for acts which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, unanimously reversed, on the law, the adjudication set aside and the petition dismissed, without costs and disbursements.
As properly conceded by the presentment agency, dismissal of the delinquency petition is required where, as here, the supporting depositions were jurisdictionally defective in that they failed to indicate whether the factual allegations asserted were based upon the deponents’ personal knowledge or upon information and belief (see, Matter of David T., 75 NY2d 927). Concur—Murphy, P. J., Ross, Ellerin and Rubin, JJ.